


EXHIBIT (10)V

 

AMENDMENT NO. 2, dated as of January 31, 2011 (this “Amendment”), by and among
TARGET RECEIVABLES LLC (formerly known as TARGET RECEIVABLES CORPORATION), a
Minnesota limited liability company, TARGET CORPORATION, a Minnesota
corporation, JPMN II Inc. (formerly known as BOTAC, Inc.), a Nevada corporation,
as Note Purchaser and CHASE BANK USA, NATIONAL ASSOCIATION, a national banking
association, to the NOTE PURCHASE AGREEMENT, dated as of May 5, 2008, as amended
by Amendment No. 1 thereto, dated as of November 10, 2009  (the “Note Purchase
Agreement”), by and among Target Receivables LLC, Target Corporation, the Note
Purchaser and Chase Bank USA, National Association.

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Target Receivables LLC has duly adopted
resolutions (i) approving the change of the name of the Transferor from “Target
Receivables Corporation” to “Target Receivables LLC” and (ii) approving the
conversion of the Transferor from a Minnesota corporation to a Minnesota limited
liability company;

 

WHEREAS, the parties to this Amendment have heretofore executed and delivered
Amendment No. 1 to the Note Purchase Agreement, dated as of November 10, 2009;

 

WHEREAS, the parties to this Amendment desire to amend the Note Purchase
Agreement pursuant to Section 15 thereof in order to reflect the conversion of
Target Receivables LLC to a limited liability company and make certain
modifications to address the transfer of the membership interest in Target
Receivables LLC by Target Capital Corporation, a Minnesota corporation, to TCC
Corporation SARL, a société à responsabilité limitée existing and organized
under the laws of the Grand Duchy of Luxembourg;

 

WHEREAS, Section 15 of the Note Purchase Agreement provides that no amendment of
any provision of the Note Purchase Agreement shall in any event be effective
unless (i) such amendment be in writing and signed by the parties thereto and
(ii) for so long as there is an Outstanding Series or Class that is rated by a
Rating Agency, such Rating Agency shall be provided notice of any amendment of
any provision of the Note Purchase Agreement; and

 

WHEREAS, the conditions precedent to the execution of this Amendment have been
complied with.

 

NOW, THEREFORE, the parties hereto hereby are executing and delivering this
Amendment in order to modify the Note Purchase Agreement in the manner set forth
below.

 

--------------------------------------------------------------------------------


 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Note Purchase Agreement.

 

ARTICLE I

 

Section 1.1             Replacement of Terms. All occurrences of the terms
“TRC”, “Target Receivables Corporation” and “Target Receivables Corporation, a
Minnesota corporation” in the Note Purchase Agreement shall be replaced with the
terms “TRLLC”, “Target Receivables LLC” and “Target Receivables LLC, a Minnesota
limited liability company”, respectively. All such replacements shall be
applicable for the singular, plural and possessive forms of the respective terms
thereof.

 

ARTICLE II

 

Section 2.1             Amendment to Section 2(a). With respect to issuances of
Additional Notes after the Effective Date, Section 2(a) of the Note Purchase
Agreement is hereby replaced in its entirety by the following:

 

(a) TRLLC has been duly formed and is an existing limited liability company in
good standing, Target has been duly incorporated and is an existing corporation
in good standing, both under the laws of the State of Minnesota with power and
authority (corporate or limited liability, as applicable, and other) to own its
properties and conduct its business; and each of TRLLC and Target is duly
qualified to do business as a foreign limited liability company or as a foreign
corporation, as applicable, in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification and where the failure to so qualify would have a material adverse
effect on the Trust’s, the Transferor’s or the Servicer’s, as applicable,
ability to perform its obligations under the Basic Documents to which each is a
party.

 

Section 2.2             Amendment to Section 2(c). With respect to issuances of
Additional Notes after the Effective Date, Section 2(c) of the Note Purchase
Agreement is hereby replaced in its entirety by the following:

 

(c) TRLLC is not in violation of its Articles of Organization or Operating
Agreement. Target is not in violation of its Articles of Incorporation or
Bylaws. Neither TRLLC nor Target is in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any agreement
or instrument to which it is a party or by which it or its properties are bound
which would have a material adverse effect on the transactions contemplated in
the Basic Documents.  The execution, delivery and performance of the Basic
Documents and the issuance and sale of the Note and compliance with the terms
and provisions thereof will not result in a material breach or violation of any
of the terms and provisions of, or constitute a default under, any statute, any
rule,

 

2

--------------------------------------------------------------------------------


 

regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over TRLLC or Target or any of Target’s
subsidiaries or any of their properties, or any material agreement or instrument
to which TRLLC or Target or any of Target’s subsidiaries is a party or by which
TRLLC or Target or any of Target’s subsidiaries is bound or to which any of the
properties of TRLLC or Target or any of Target’s subsidiaries is subject, or the
Articles of Organization or Operating Agreement of TRLLC or the Articles of
Incorporation or Bylaws of Target or any of Target’s subsidiaries; TRLLC has
full power and authority to authorize, issue and transfer the Collateral
Certificate as contemplated by the Deposit and Administration Agreement and sell
the Note as contemplated by this Note Purchase Agreement; and each of TRLLC and
Target has full power and authority to enter into the Basic Documents to which
it is a party.

 

ARTICLE III

 

Section 3.1             Counterparts.  This Amendment may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

Section 3.2             Effect of Headings and Table of Contents.  The
Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 3.3             Separability.  In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not be affected or impaired
thereby.

 

Section 3.4             Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 3.5             Effective Date.  This Amendment shall become effective
as of the day and year first above written (the “Effective Date”).

 

Section 3.6             Binding Effect; Ratification.  (a) On and after the
Effective Date, with respect to issuances of Additional Notes, (i) this
Amendment shall be a part of the Note Purchase Agreement and (ii) each reference
in the Note Purchase Agreement to “this Agreement”, “the Note Purchase
Agreement”, “hereof”, “hereunder” or words of like import, and each reference in
any other transaction document to the Note Purchase Agreement, shall mean and be
a reference to the Note Purchase Agreement as amended hereby.

 

(b) Except as expressly modified or amended in this Amendment, all of the terms,
covenants, provisions, agreements and conditions of the Note Purchase Agreement
are hereby ratified and confirmed in every respect and shall remain unmodified
and unchanged and shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

TARGET RECEIVABLES LLC

 

(formerly known as TARGET RECEIVABLES CORPORATION)

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name: Sara J. Ross

 

 

Title: Vice President and Assistant

 

 

          Treasurer

 

 

 

 

 

TARGET CORPORATION

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name: Sara J. Ross

 

 

Title: Assistant Treasurer

 

 

 

 

 

JPMN II INC.

 

 

 

 

 

 

By:

/s/ David A. Penkrot

 

 

Name: David A. Penkrot

 

 

Title: Senior Vice President

 

 

 

 

 

CHASE BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ David Hoyt

 

 

Name: David Hoyt

 

 

Title: Senior Finance Director

 

Amendment No. 2

to the Note Purchase Agreement

 

--------------------------------------------------------------------------------
